The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Ellie et al. (Ellie; US 2017/0247933) discloses a method of controlling a door movement of at least one controllable door of a motor vehicle (Abstract), the method comprising:  providing at least one control device (70 of Fig 2 controller) and at least one sensor arrangement ([0061] including GPS) associated with the door and providing the door with a controllable motion influencing device ([0019] actuator 22 controls door movement); selectively influencing a movement of a door wing of the door under control of the motion influencing device in alternation between a closed position and an open position ([0019] actuator 22 may be a power assist device… for moving the door between open and closed positions); and acquiring position data ([0056] utilizing a GPS and a map to determine if the vehicle 10 is located on the incline; [0061] GPS includes location information; [0079]) with the control device that are representative of a geographic position of the motor vehicle ([0056], [0061], [0079] GPS), and controlling the movement of the door wing with the control device in dependence on the position data ([0056] controller 70 is configured to activate the actuator 22 to prevent the door 14 from swinging open, closing, or changing in angular position…utilizing a GPS and a map to determine if the vehicle 10 is located on the incline; [0061]; [0079] location module 210 or GPS device configured to receive positioning data and the weather conditions of that location. Based on the weather conditions and position of the vehicle 10, the controller 70 may be configured to identify periods when the door 14 may likely be unexpectedly forced to swing due to a wind gust or elevated wind speed; [0081] in response to wind conditions or wind speeds exceeding a wind speed threshold, the controller 70 is configured to control the actuator 22 to prevent excess motion of the door 14 and/or dampen the motion of the door 14 about the hinge assembly).  Ellie discloses acquiring data from inside space sensors and using the data for controlling the movement of the door wing ([0004] using temperature sensor; [0085] occupancy sensor).
KOTHARI (Kothari; US 2017/0218678) discloses a system for preventing vehicle door related accidents that detects oncoming traffic and nearby external objects when an occupant of the vehicle or the vehicle processor demonstrates an intent to open the vehicle door, and generate an alert or automatically stop the vehicle door from opening further if there was a possibility of an accident involving the vehicle doors or its users. Kothari discloses checking stored data for repeat events, and performing situation recognition based on the stored data, and storing significant data of a recognized situation ([0079] artificial intelligence system would not only proactively alert the user, but also store that incident in the memory of the autonomous vehicle's computer, so the autonomous vehicle's computer would use that information in future to avoid vehicle door related accidents).
While Ellie and Kothari discloses systems with sensors for inhibiting door opening events on vehicles, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of acquiring data from inside space sensors and identifying a certain person, retrieving stored data of personal preferences of the person and using the data for controlling the movement of the door wing, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685